Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 7 recite “compare a potential risk value … with a risk value” wherein the potential risk value is a digitized potential risk of the peripheral situation and the risk value is also a digitized potential risk of the peripheral situation. Therefore it is unclear what exactly is being compared.
Claims 5-6 depend upon claim 4 incorporating all of the limitations thereof, and are therefore rejected as being indefinite as being dependent upon an indefinite parent claim.
The Examiner further notes that where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okumura et al (US Patent 9,511,767).
Regarding claim 1, Okumura discloses a vehicle control device comprising: a peripheral situation recognition unit configured to recognize a peripheral situation of a vehicle; (abstract; C3 L49-57)
a driving control unit configured to control one or both of steering and acceleration or deceleration of the vehicle based on the peripheral situation recognized by the peripheral situation recognition unit; and (C3 L54-57)
a potential risk estimation unit configured to estimate presence or absence and classification of a potential risk of encountering an obstacle based on classification of a target recognized by the peripheral situation recognition unit and a positional relation 

Regarding claim 2, Okumura further discloses a traffic scenario storage unit configured to store the classification of the potential risk included in the estimation result of the potential risk estimation unit by the potential risk estimation unit as a keyword indicating a feature of the estimation result. (C9 L22-23, C10 L30-34; although not explicit as to a keyword the limitation is deemed inherent to the information retrieval system described by Okumura)

Regarding claim 3, Okumura further discloses wherein the potential risk estimation unit estimates the presence or absence and the classification of the potential risk by generating the keyword indicating the feature of the estimated potential risk and searching for the estimation result stored in the traffic scenario storage unit by the keyword. (C9 L22-23, C10 L30-34)

Regarding claim 8, Okumura discloses a vehicle control method for causing a computer to perform: recognizing a peripheral situation of a vehicle; (abstract; C3 L49-57)
performing driving control to control one or both of steering and acceleration or deceleration of the vehicle based on the recognized peripheral situation; and (C3 L54-57)


Regarding claim 9, Okumura discloses a storage medium storing a program causing a computer to perform: (C1 L49-56)
recognizing a peripheral situation of a vehicle; (abstract; C3 L49-57)
performing driving control to control one or both of steering and acceleration or deceleration of the vehicle based on the recognized peripheral situation; and (C3 L54-57)
estimating presence or absence and classification of a potential risk of encountering an obstacle based on classification of a recognized target and a positional relation between the vehicle and the target and performing the driving control based on an estimation result. (C5 L21-25; C7 L26-29; C9 L1-11, 57-59; C10 L63-65)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN D HUTCHINSON whose telephone number is (571)272-8413.  The examiner can normally be reached on 7-5 Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669